Citation Nr: 1700998	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  08-33 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1979 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified before the undersigned in March 2012.  The case was then remanded in August 2012.  In November 2014, the Board denied the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  The appellant then appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court issued a memorandum decision which vacated the Board's November 2014 decision.  The case has now been returned to the Board for readjudication.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  They contain additional documents pertinent to the issues on appeal.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has bilateral hearing loss due to a disease or injury in service, a chronic and continuous bilateral hearing loss disability did not have its onset during service, and a sensorineural hearing loss was not compensably disabling within one year following separation from active duty.

2.  The preponderance of the evidence is against finding that the Veteran has tinnitus due to a disease or injury in service, that tinnitus was compensably disabling within a year of separation from active duty, and tinnitus was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  Tinnitus was not incurred in or aggravated by service, it may not be presumed to have been so incurred, and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran asserts that he currently has bilateral hearing loss and tinnitus which were caused by exposure to acoustic trauma during active duty service.  The Veteran has submitted written statements indicating that he was exposed to significant noise from jet engines in service and that he has had gradual decrease in hearing ability since his separation from service.  He has also stated that he first started to notice hearing problems during his active duty service.  At the March 2012 Board hearing, the Veteran testified that for four years in the service he had worked on the flight line repairing aircraft and was exposed to very loud and uncomfortable noise.  The Veteran reported that he had been issued hearing protection, but that sometimes he would remove that protection during breaks and be exposed to loud noise without any protection.  He stated that he first noticed hearing loss while in service, but that the tinnitus began later and occurs intermittently.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Sensorineural hearing loss and tinnitus may be presumed to have been incurred inservice if the respective disorder was compensably disabling within a year of a veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The service personnel records show that the Veteran was a trained jet engine mechanic.  The Veteran's January 1979 entrance examination to service showed the following pure tone thresholds, in decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
20
15
15
15
10
LEFT EAR
20
25
20
15
5

The service treatment records confirm that the Veteran was exposed to significant noise in service, and he underwent yearly hearing conservation examinations.  Subsequent in-service hearing tests showed the following results:

May 1980

HERTZ

500
1000
2000
3000
4000
RIGHT EAR
20
25
20
15
10
LEFT EAR
20
25
20
15
10

May 1981

HERTZ

500
1000
2000
3000
4000
RIGHT EAR
15
15
25
15
10
LEFT EAR
15
25
15
10
5

August 1982

HERTZ

500
1000
2000
3000
4000
RIGHT EAR
20
20
25
20
15
LEFT EAR
25
30
25
20
15

The Veteran's November 1982 separation examination found the following hearing test results:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
10
15
25
20
10
LEFT EAR
20
20
15
10
10

On his November 1982 Report of Medical History, the Veteran indicated that he did not have any hearing loss or ear trouble.  All in-service hearing tests therefore show that while some specific frequency findings were above 20 decibels, at no time was the Veteran's hearing acuity found to be of sufficient impairment to be considered a disability under VA regulations.  See 38 C.F.R. § 3.385.

Since at least 1990, the Veteran, now working as a civilian employee, has worked in an environment with considerable noise exposure.  He participated in a hearing conservation program through his employer.  April 1990 audiometric testing showed left ear pure tone thresholds of 15 to 45 decibels at 500 to 4000 Hertz and right ear pure tone thresholds of 15 to 30 decibels at 500 to 4000 Hertz.  Subsequent audiometric testing performed approximately twice a year continued to show similar pure tone threshold results.  A September 1992 consultation noted that the Veteran had a "non-occupational" right ear mild low and middle frequency hearing loss and left ear moderate all frequency hearing loss.  September 1994 audiometric testing showed left ear pure tone thresholds between 25 and 50 decibels at 500 to 4000 Hertz and right ear pure tone thresholds between 15 and 40 decibels at 500 to 4000 Hertz.  A May 1996 audiogram that shows medium to moderate hearing loss and intermittent tinnitus.

In March 1995, the Veteran filed a Worker's Compensation Claim, in which he wrote that during service he was "constantly exposed to high noises caused by jet aircraft and other related equipment.  Employment after the Air Force I have been subject to other hazardous noise levels such as machinery, power tools and related equipment."   

In the September 1996 report from the Worker's Compensation Claims examiner, the examiner noted that the Veteran had reported a "gradual loss of hearing dating back to his military service."  The examiner discussed the medical evidence considered in deciding the claim, including a report from Dr. D.B., which found that the Veteran had "some nerve component damage secondary to noise exposure, but there was a mixed conductive hearing loss of the left ear indicative of otosclerosis, which is physiologic.  D.B. opined that the Veteran's hearing loss was 80 percent physiologic and 20 percent noise induced.  

Otolaryngologist Dr. B.S. also submitted a report which found that the Veteran did not have "the high frequency hearing loss seen in noise exposure."  

The Veteran was also examined by Dr. G.S., who found that "the pattern of hearing in the claimant was seen with congenital loss of hearing pathology" and that he "did not appear to have any industrial causation and noted that the high frequency component would drop off if the etiology were noise trauma."  

The Veteran's claim for worker's compensation was denied on the basis that the evidence showed that "the kind of hearing loss sustained by the claimant is not consistent with hearing loss caused by injurious noise."

Audiometric testing performed from 1999 to 2005 continued to show slowly worsening hearing loss.  In March 1999, the Veteran was notified that his hearing test showed significant threshold shifts.  In a March 1999 report the Veteran denied tinnitus.  

In March 2005, it was noted that the Veteran worked as an air conditioning equipment mechanic and that this work involved duties a noise hazardous area.  A November 2005 audiological examination showed right ear moderate low and medium frequency hearing loss and left ear severe mixed hearing loss.  The Veteran was again notified that his hearing had undergone a permanent significant threshold shift.

The Veteran was afforded a VA examination with an audiologist in August 2006, and the examiner provided an addendum medical opinion in May 2010.  The Veteran reported that while in the service he had spent approximately 60 hours a week around aircraft noise.  Following service, he worked as an air conditioning mechanic and was provided ear protection.  He denied recreational noise exposure.  The Veteran reported having left sided tinnitus once a month for about 30 seconds in duration for the past 10 years.  Audiological testing showed hearing loss of sufficient severity to warrant a disability under 38 C.F.R. § 3.385.  The examiner diagnosed a bilateral mixed hearing loss.  The examiner ultimately opined that the Veteran's tinnitus was likely caused by his hearing loss and that the type of hearing loss present was suggestive of middle ear mechanical involvement.  The examiner opined that the hearing loss was not consistent with a pattern indicative of acoustic trauma.  The examiner recommended that the Veteran be evaluated by a physician specialist.

In April 2010, the Veteran submitted a letter from physician S.D.  She stated that the Veteran was exposed to loud noise while working as a mechanic from 1979 to 1983 and that his bilateral hearing loss had gradually worsened in the years since.  She opined that the appellant's hearing loss was secondary to loud noise exposure and tinnitus was secondary to the hearing loss.  S.D. noted that the Veteran did not have a history of ear infections, ear surgeries, ear traumas, or family history of hearing loss.

The Veteran underwent VA examinations in September 2012 with an audiologist and a physician specializing in the ear, nose, and throat disorders.  The audiologist reviewed the claims file and performed a physical examination of the Veteran, which revealed bilateral mixed hearing loss.  He opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The audiologist explained that at entry to military service, there was "shaped" hearing loss, and the Veteran's subsequent audiograms showed a similar shape in hearing levels, indicating that while his hearing loss progressively worsened over the years, it did not indicate that the cause was noise exposure.  The audiologist found that the Veteran's tinnitus was less likely than not related to service, as the appellant had not remembered experiencing tinnitus in service.

The September 2012 physician examiner reviewed the claims file and discussed the Veteran's reported history of exposure to noise in service and experiencing hearing loss since getting out of service in 1983.  He noted that there was no history of ear infections or family history of hearing loss.  The physician concluded that the Veteran's pattern of hearing loss, which was a mixed hearing loss that was worse in the lower frequencies, was not consistent with an audiogram of noise-induced hearing loss.  He noted the findings of Dr. S.D., but disagreed with them, stating that the Veteran's hearing loss and tinnitus were less likely as not due to noise exposure during military service.

After carefully considering the Veteran's contentions and reviewing the evidence of record, the Board finds that the preponderance of the most probative evidence is against the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  While the Veteran has been shown to have a current bilateral sensorineural hearing loss as that term is defined by 38 C.F.R. § 3.385, the majority of the evidence preponderates against finding that such a disability is related to military service, that a sensorineural hearing loss manifested to a compensable degree within one year of separation from active duty, or that he has a chronic disability from the time of service to the present.  The evidence also preponderates against finding that the Veteran's tinnitus had its onset during service, that tinnitus was compensably disabling within a year of separation from active duty, or that tinnitus is otherwise related to service.

When evaluating medical opinions it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others.  See Evans v. West, 12 Vet. App. 22, 30 (1999).  The Board cannot make its own independent medical determinations, and there must be plausible reasons for favoring one opinion over another.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  An evaluation of the probative value of a medical opinion or diagnosis is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Here, the only medical opinion evidence in favor of the Veteran's assertions is the letter submitted by the appellant's private physician, Dr. S.D., who noted that the claimant had exposure to loud noise in service and stated that his hearing loss was secondary to that exposure.  S.D. did not, however, have access to the Veteran's claims file, and therefore was able only to base her opinion on the related history from the Veteran.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  S.D. could not, for example, consider the pattern of hearing loss demonstrated in the Veteran's service treatment records and post-service treatment records, which formed the basis of the other examiners' finding that the Veteran's pattern of hearing loss was not consistent with a noise-induced hearing loss.  Furthermore, Dr. S.D. is not an audiologist or a specialist in the field of ear disorders.  Her medical opinion therefore carries less weight that those of the medical examiners who specialize in hearing loss and diseases of the ear.

All of the remaining professional medical opinions-the August 2006 audiologist's report, the September 2012 audiologist's report, and the September 2012 physician's report-found that the Veteran's hearing loss is not related to his active duty service, and thus weigh against the claim.  The Board finds that these examiners' opinions, which were based on review of the Veteran's documented and asserted medical history and comprehensive audiological examinations, constitutes probative evidence on the medical nexus question.  See Prejean, 13 Vet. App. at 448-49 (2000).  The September 1996 Worker's Compensation decision also describes the medical reports acquired for that claim, and those reports overwhelmingly found that the Veteran's hearing loss was not due to acoustic trauma, but was primarily due to congenital, physiological causes.  The preponderance of the probative evidence therefore weighs again finding that a nexus exists between the Veteran's current hearing loss or tinnitus disabilities and his military service under 38 C.F.R. § 3.303(a).

The Veteran has testified and submitted written statements that his bilateral hearing loss was caused by noise exposure while working on the flight line repairing aircraft and other equipment in service.  The Veteran is competent to describe events that occurred during military service and any symptomatology regarding his perceived hearing loss.  The Board also acknowledges that the Veteran clearly had significant noise exposure in service, as this is supported both by his lay statements and by the service treatment records.  However, as a lay person, the Veteran is not competent to provide a medical diagnosis of hearing loss as such requires medical testing, or to determine the etiology of any such hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Hearing loss can have many causes, and whether the loud noises the Veteran was exposed to in service are in any way related to his current hearing loss disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Thus, the opinions of competent medical professionals are entitled to great probative weight, and are found by the Board to be far more probative than the Veteran's lay assertions as to the etiology of his hearing loss or tinnitus.

There is also no basis to grant service connection for hearing loss or tinnitus on a presumptive basis, as there is no evidence that either was manifested to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the Veteran's audiometric testing in service showed some pure tone thresholds outside of normal limits, at no point did his in-service hearing levels reach the severity required to be considered a disability for VA purposes under 38 C.F.R. § 3.385.  The earliest medical evidence of a hearing loss disability, pursuant to 38 C.F.R. § 3.385, is from April 1990, which is approximately seven years after separation from service.

The Board has also considered whether the preponderance of the evidence establishes that the Veteran had a continuity of hearing loss symptoms since his discharge from service.  See 38 C.F.R. § 3.303(b).  The Veteran has reported that he first noticed experiencing hearing loss during service and that his hearing loss continued and worsened since then.

Under 38 C.F.R. § 3.303(b), when a chronic disease is shown in service or within the presumptive period under 38 C.F.R. § 3.307, "subsequent manifestations of the same chronic disease at any later date, however remove, are service connected, unless clearly attributable to intercurrent causes."  See also Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) ("Subsection (b) provides a second route by which a veteran can establish service connection for a chronic disease," through "a showing of continuity of symptomatology after discharge.").  Under Fountain v. McDonald, 27 Vet. App. 258 (2015), tinnitus was found to be an organic disease of the nervous system, and the Court noted that a VA Training Letter had found that sensorineural hearing loss, which was "due to a problem in the inner ear or in the auditory nerve" could also be considered an organic disease of the nervous system.  Fountain, 27 Vet.App. at 271-272.  The Board therefore acknowledges that sensorineural hearing loss may be considered under the provisions of 38 C.F.R. § 3.303(b) as an organic disease of the nervous system and therefore a chronic disease as listed under 38 C.F.R. § 3.309(a).

The Board finds the preponderance of the evidence does not find that a chronic condition or chronicity of adequate symptomatology has been shown as would allow for a grant of service connection under 38 C.F.R. § 3.303(b).  

The Veteran's service treatment records do not establish the presence of chronic manifestations of bilateral hearing loss.  At no time during the Veteran's service was he actually diagnosed with sensorineural hearing loss.  The Board acknowledges that the Veteran worked around loud machinery and that he has reported experiencing intermittent hearing problems related to that noise exposure.  But temporary manifestations of symptoms do not establish the existence of an actual disability or a chronic disability.  To show the presence of a chronic disease in service, "there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings...  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim."  38 C.F.R. § 3.303(b).  

In this case, there is no evidence that the Veteran had a chronic bilateral hearing loss disability in service.  The Veteran's service treatment records do not show a consistent shift in hearing thresholds throughout his service which could be indicative of the development of a hearing loss disability.  The Veteran's test results in May 1981, when compared to the test results at entrance into service, showed slight improvement of 5 decibels at most frequencies, except for the right ear at 2000 Hertz, which showed a decrease of 5 decibels.  The Veteran's pure tone thresholds at entrance to service were from 10-25 decibels from 500-1000 Hertz in both ears, and these thresholds remained relatively consistent throughout his subsequent audiometric tests.  In August 1982, his test results showed slight upwards shifts in both ears at all thresholds except for the right ear at 500 Hertz.  By November 1982, however, the Veteran's pure tone thresholds had slightly improved, showing, when compared to the entrance examination results, the same or slightly improved results at all frequencies except for the right ear at 2000 and 3000 Hertz, which showed only a 5 decibel decrease.  These test results therefore do not show a pattern of manifestations which would be sufficient to identify a hearing loss disease or even the early onset of such a disease.  See id.  

There is also no evidence of continuous symptomatology from the time of service to the present.  As noted above, the Veteran's first diagnosis of sensorineural hearing loss was in 1990, seven years after his separation from service.  There is no evidence of treatment or complaints between 1983 and 1990, and the evidence shows that the Veteran did have years of continuing noise exposure after service, prompting his 1995 Worker's Compensation Claim, in which he alleged that his hearing loss was caused by noise exposure in his civilian employment.  See 38 C.F.R. § 3.303(b) (Chronic disease presumptions do not apply when there is a clearly attributable intercurrent cause, and continuity of symptomatology is required where the diagnosis of chronicity may be legitimately questioned.).

While the Veteran has reported that he believes that he experienced hearing loss symptoms in service, the Board does not find these statements to be competent or credible evidence that such a disability existed at that time.  The Veteran was given repeated hearing tests throughout his service due to the loud environment in which he worked, but these tests do not show more than slight fluctuations in his hearing levels from those found at entrance to service.  The audiometric findings outweigh the lay perceptions of the Veteran, which are not competent to diagnosis a hearing loss disability.  At no time did the Veteran complain of having hearing problems in his service treatment records, and at his separation examination he reported having no hearing loss or ear problems on his Report of Medical History.  The Board therefore finds his assertions that he had hearing loss problems in service to be inconsistent with the medical evidence of record and outweighed by the service treatment records.  In reaching this conclusion, the Board considered the decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), wherein the Federal Circuit determined that the Board had erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case is clearly distinguishable as the Board is not relying merely upon a general absence of complaints during service.  Instead, the Board is relying on in-service examination findings which do not show a hearing loss disability and the Veteran's specific in-service denials of relevant symptoms at the time of his separation from service.

The Board notes that this case is also distinguishable from Hensley, which found that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley, 5 Vet. App. at 160.  The veteran at issue in Hensley had undergone a consistent and significant worsening of pure tone thresholds levels between his entrance to service and his separation at nearly all frequencies.  In this particular case, the Board finds no pattern of worsening hearing loss levels between entrance to service and separation from service, and furthermore, the medical evidence in this case has taken into consideration the hearing levels and service and nonetheless the vast majority of the probative medical opinions found that the Veteran's hearing loss is not related to his service.  See Hensley, 5 Vet. App. at 156, 163.

The Board also acknowledges that the Court in Hensley cited Current Medical Diagnosis & Treatment 110-11 (Stephen A. Schroeder et al. eds., 1988) as establishing that threshold levels higher than 20 decibels may indicate some degree of hearing loss.  See Hensley, 5 Vet. App. at 156.  While the Veteran's in-service findings of some pure tone thresholds of 25 or 30 at some of the examinations therefore may indicate hearing levels outside of the norm for the average human being, the Board cannot accept that this indicates that the Veteran had a hearing loss disability during his military service.  VA regulations clearly specify at 38 C.F.R. § 3.385 the auditory threshold requirements to be consider a disability "[f]or the purposes of applying the laws administered by VA."  This definition would therefore apply to all VA regulations, including 38 C.F.R. § 3.303(b), and to the current question of whether the Veteran had a "chronic disease shown as such in service."  38 C.F.R. § 3.303(b).  

Not only was the Veteran not diagnosed with sensorineural hearing loss in service, and his pure tone thresholds are of insufficient severity to be considered a hearing loss disability under 38 C.F.R. § 3.385, but these in-service test results were also reviewed by a qualified VA audiologist in May 2010, and she found the Veteran's test results between January 1979 and November 1982 "all reflected normal hearing sensitivity bilaterally."  The September 2012 VA audiologist examiner came to slightly different findings, noting that the Veteran had a "shaped" hearing loss on entrance to service, and that this shape indicated that any progressive hearing loss was not related to acoustic trauma.  The examiner was not able to provide an actual diagnosis for the hearing loss at this time, however, as no bone conduction testing was done at entrance to service.  This statement is therefore insufficient to establish that the Veteran had a chronic sensorineural hearing loss diagnosis at the time of his active service.  The Board finds that the preponderance of the evidence shows that at no time during the Veteran's service did he have a hearing loss disability, nor was he ever diagnosed with sensorineural hearing loss.  While he may have had some audiometric findings outside of the 0-20 decibel range, he did not demonstrate manifestations of symptoms sufficient to identify any chronic disease which had its onset in service.  Service connection for a chronic disease that has been continuous since service is therefore not warranted.  See id.

Regarding tinnitus as secondary to a service-connected disability, the Board acknowledges that medical examiners have found that tinnitus is likely secondary to the Veteran's bilateral hearing loss.  But as bilateral hearing loss is not service-connected, service connection for a secondary disability cannot be granted on that basis.  See 38 C.F.R. § 3.310.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claims.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the claims of entitlement to service connection for bilateral hearing loss and tinnitus are denied.


ORDER

Entitlement to service connection for a bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


